United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2460
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Leland Beasley,                         *
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: March 16, 2012
                                Filed: July 31, 2012
                                 ___________

Before RILEY, Chief Judge, SMITH and SHEPHERD, Circuit Judges.
                               ___________

RILEY, Chief Judge.

       A jury convicted Leland Beasley of eight counts of production of child
pornography and two counts of attempted production of child pornography, in
violation of 18 U.S.C. § 2251(a), and two counts of possession of child pornography,
in violation of 18 U.S.C. § 2252A(a)(5)(B). The district court1 sentenced Beasley to
3,480 months imprisonment and a lifetime of supervised release.




      1
       The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
      On appeal, Beasley challenges the district court’s denials of his motions to
suppress and for a bill of particulars, an evidentiary ruling, a jury instruction, and his
sentence. We affirm.

I.     BACKGROUND
       Beasley owned and operated Gamestation Sector 19, a video game store in St.
Louis, Missouri. Beasley’s customers, mostly minors, paid to play video games on
large-screen televisions. Beasley occasionally hosted “lock-ins” at the Gamestation
store, where children stayed overnight playing games and sleeping on the floor or in
chairs. Beasley testified he attended most of the lock-ins, but was never the only
adult present. Gamestation employee Tim Douglas, who was 18 years old when he
worked at the store, testified that, other than Beasley, Douglas always was the oldest
person present during the lock-ins.

       Beasley also planned to offer “reality gaming” services, including dinner
theater events and a reality television show called “Sabotage.” In preparation for the
television show, Beasley and a minor child, M.H., traveled to various states to do
photo shoots. Beasley also took at least one overnight trip to Wisconsin with R.I., a
minor Gamestation customer.

      On January 5, 2009, Lieutenant Gary Guinn of the St. Louis County Police
Department (SLPD) received an allegation of child sexual abuse against Beasley.
Lieutenant Guinn assigned the investigation to Detective Anthony Cavaletti. After
a preliminary investigation, Detective Cavaletti and Lieutenant Guinn went to
Gamestation to interview Beasley.

       When Detective Cavaletti and Lieutenant Guinn arrived at Gamestation, they
asked to speak with Beasley about a private matter. Beasley asked the customers to
leave the store. Beasley was visibly nervous. The officers asked Beasley if he had
a private computer. Beasley said he had a laptop, and signed a consent to search form

                                           -2-
allowing the officers to search the laptop. SLPD officers subsequently searched the
laptop and found no incriminating evidence.

       Beasley agreed to come to the police station to answer some questions.
Detective Cavaletti drove Beasley to the station, where Beasley was given Miranda
warnings. Beasley orally waived his Miranda rights and signed a form waiving his
right to remain silent and his right to an attorney. See Miranda v. Arizona, 384 U.S.
436, 467-74 (1966).

       The officers interviewed Beasley for approximately two hours and fifteen
minutes. Beasley admitted he had twice been arrested on suspicion of child
molestation, but was not convicted of any crimes related to those charges. Beasley
also admitted he sometimes traveled with minor boys, and had “accidentally” touched
a child’s penis. Further, Beasley said he had a “problem” and needed “help,” but he
would not tell the officers what his problem was because he was “embarrassed.” The
officers arrested Beasley at the end of the interview.

       On January 13, 2009, Lieutenant Guinn met with Mary Day, Beasley’s ex-wife.
Day informed Lieutenant Guinn that in 2007 she discovered CDs in Beasley’s vehicle
which she believed contained child pornography. Day turned those CDs over to the
St. Clair County (Illinois) Sheriff’s Department. Lieutenant Guinn notified Detective
Cavaletti, who retrieved the discs from St. Clair County. On January 16, 2009,
Detective Cavaletti viewed the discs and confirmed they contained images of child
pornography, including pornographic images of a minor Detective Cavaletti
previously interviewed in connection with the case. The photographs appeared to be
taken at Beasley’s Gamestation store. Detective Cavaletti alerted Lieutenant Guinn
concerning this discovery.

      After his arrest, Beasley called Douglas and asked him to collect some of
Beasley’s personal items from Gamestation and take them to Beasley’s mother, Leslie

                                         -3-
Moss. These items included a duffel bag containing some of Beasley’s laundry, a
black camera bag containing a DVD recorder, a black lock-box, a digital camera, and
a digital video recorder. Lieutenant Guinn learned of the call and decided to
investigate.

       On January 16, 2009, Lieutenant Guinn met Moss at her place of business and
the two of them went to Moss’s home. Moss informed Lieutenant Guinn that Beasley
did not live in her home. Moss led Lieutenant Guinn into a back room and showed
him the items Douglas delivered to Moss. Lieutenant Guinn asked if he could take
the items, and Moss consented. The parties dispute whether Lieutenant Guinn
searched through all the items at that time.

      On January 19, 2009, Detective Cavaletti and Sergeant Matthew Brillos
escorted Beasley to an interrogation room at police headquarters. Beasley had been
in custody since January 5, 2009. The evidence seized from Moss’s house was
displayed on a table. The officers asked Beasley for permission to search the items.
Beasley questioned whether the black lock-box was his, and Detective Cavaletti
informed Beasley that Lieutenant Guinn had taken the box from Moss’s home.
Beasley signed a consent to search form without protest. The officers then read
Beasley his rights under Miranda, and Beasley requested the assistance of an attorney.
The officers terminated the interview and escorted Beasley back to his holding cell.
This entire episode lasted approximately one hour.

       SLPD officers searched the items and discovered numerous digital photographs
and video images of child pornography. These images allegedly included pictures
and video of Beasley performing or attempting to perform sexual acts on at least ten
different minor boys, usually while they were asleep. Some of the images appeared
to have been taken at Beasley’s store or during Beasley’s overnight travels with M.H.,
R.I. and others.



                                         -4-
       Beasley appeals his convictions seeking suppression of the seized evidence,
attacking the district court’s denial of his motion for a bill of particulars, and
challenging the admission of certain trial evidence, a jury instruction, and his
sentence.

II.   DISCUSSION
      A.    Motion to Suppress
      Beasley appeals from the district court’s denial of his motion to suppress
evidence he contends was obtained in violation of the Fourth Amendment and the
Miranda rule. We address Beasley’s arguments in turn.

              1.    Items Seized from Moss’s Residence
       Beasley argues the district court should have suppressed the evidence seized
from Moss’s residence because (1) Moss had no actual or apparent authority to
consent to Lieutenant Guinn’s seizure of the items; (2) the items were not properly
seized under the plain view exception to the warrant requirement; (3) Beasley’s
consent to the search of the seized items was involuntary; and (4) Beasley’s consent
to the search of the items was an implied admission of ownership obtained in
violation of the Fifth Amendment and Miranda.

                     a.   Authority to Consent
       Beasley asserts Moss had no authority to consent to Lieutenant Guinn’s seizure
of the items, relying on United States v. James, 353 F.3d 606, 613-15 (8th Cir. 2003)
(deciding the individual in possession of the defendant’s property lacked authority
to consent to a police search of the property because the defendant had taken
sufficient measures to protect his privacy interest in the property). We reject
Beasley’s assertion because Lieutenant Guinn’s seizure of Beasley’s property was
constitutionally reasonable for the reasons we recognized in United States v. Clutter,
674 F.3d 980 (8th Cir. 2012).
-

                                         -5-
       In Clutter, the defendant Christopher Clutter lived with his father, Joel Clutter.
See id. at 982-83. On January 22, while Clutter was in police custody, the police
came to suspect Clutter had images of child pornography on computer hard drives in
his father’s home. See id. The police received the father’s permission to seize the
computer equipment. See id. at 983. The police subsequently obtained a warrant to
search these computers, and discovered child pornography. See id. Clutter moved
to suppress, arguing his father lacked authority to consent to the seizure of the
computers. See id. We recognized that, because the computers were not searched
before the issuance of the warrant, the only issue was whether the computers had been
“seized” in violation of the Fourth Amendment. See id. at 984.

       We articulated four reasons the seizure of Clutter’s property did not violate the
Fourth Amendment. First, the seizure did not “meaningfully interfere with [Clutter’s]
possessory interests” in the property because Clutter was incarcerated when the
seizure occurred and the possessor of the property, his father, consented. See id. at
984-85; see also United States v. Jacobsen, 466 U.S. 109, 113 (1984) (“A ‘seizure’
of property occurs when there is some meaningful interference with an individual’s
possessory interest in that property.”). Second, the police had probable cause to
believe the computers contained child pornography. See Clutter, 674 F.3d at 985.
Third, the police had a legitimate interest in preventing destruction of the potential
contraband, and Joel Clutter specifically urged the officers to relieve him of
possession of the potential contraband. See id.; see also United States v. Place, 462
U.S. 696, 701 (1983) (“Where law enforcement authorities have probable cause to
believe that a container holds contraband or evidence of a crime . . . the [Fourth]
Amendment . . . permit[s] seizure of the property, pending issuance of a warrant to
examine its contents, if the exigencies of the circumstances demand it.”). Finally,
“the officers reasonably relied on [the father’s] actual or apparent authority to consent
to a temporary seizure” because “the computers were located in an area of the home
accessible to [the father], a former police officer who knew why [law enforcement]



                                          -6-
wanted to seize the computers, signed consent forms, and urged the officers to take
the computers with them.” Clutter, 674 F.3d at 985.

       Beasley’s case is not materially different from Clutter. Beasley was in custody
when Lieutenant Guinn took the property from Moss’s home, and Moss consented,
so there was no meaningful interference with Beasley’s possessory interest. The
nature of Beasley’s property, his apparent efforts to conceal the property, and the
other evidence of Beasley’s production and possession of child pornography
combined to give Lieutenant Guinn probable cause to suspect the items contained
evidence of child abuse and child pornography. Finally, Lieutenant Guinn had a
legitimate interest in preserving the evidence, and Moss had a legitimate reason to be
rid of the suspect property. As in Clutter, “we conclude that the totality of the
circumstances plainly support the district court’s determination that seizure of
[Beasley’s property] was not constitutionally unreasonable.”2 Id.

                   b.      Plain View
      Alternatively, the items were validly seized under the plain view exception to
the warrant requirement. “Under the plain-view exception, officers may seize an
object without a warrant if they are lawfully in a position from which they view the


      2
       We reject Beasley’s contention the items were searched before Beasley signed
the consent to search form on January 19. At the suppression hearing, Lieutenant
Guinn testified, “we had the evidence displayed on the table” in the interrogation
room when Beasley was asked to sign the consent form. Contrary to Beasley’s
arguments, this statement does not prove Lieutenant Guinn “unpacked the camera bag
and laid out the contents on the table.” Lieutenant Guinn testified he did not go
through the items before January 19, other than the clothing bag he left with Moss,
and neither the magistrate judge nor the district court found that the DVD recorder
had been removed from the camera bag. “[T]he burden of proof is on the defendant
who seeks to suppress evidence,” Carter v. United States, 729 F.2d 935, 940 (8th Cir.
1984), and Beasley has not proved the officers searched the contents of the camera
bag without Beasley’s permission.

                                         -7-
object, the incriminating character of the object is immediately apparent, and the
officers have a lawful right of access to the object.” United States v. Muhammad, 604
F.3d 1022, 1027 (8th Cir. 2010).

       Beasley does not argue the incriminating nature of the objects was not
“immediately apparent.” We consider only whether Lieutenant Guinn’s actions
leading to the seizure were lawful. Moss invited Lieutenant Guinn into the house and
escorted him to the back room where the items were located. Beasley did not live in
Moss’s home and had no expectation of privacy in the home or its back room.
Nothing in the record suggests Moss lacked authority to give Lieutenant Guinn access
to the room. We also reject Beasley’s unsupported claim that Moss retrieved the
items from the back room at Lieutenant Guinn’s request. Lieutenant Guinn testified
Moss “took me to a back room in the residence” where the items were located and
Moss “identified several items.” Nothing in the record suggests Moss brought the
items to Lieutenant Guinn. Thus, Lieutenant Guinn was properly in a position to
view what was in plain sight and therefore seize the suspicious items.

                    c.     Voluntariness of Consent to Search
       Beasley proclaims his consent to search the items was not voluntary. “The
voluntariness of a consent to a search is a factual question that is reviewed for clear
error.” United States v. Saenz, 474 F.3d 1132, 1136 (8th Cir. 2007). The government
has the burden to prove the consent was voluntary by a preponderance of the evidence
and based upon the totality of the circumstances. See id. at 1137.

      Beasley maintains his consent to search was coerced because he was in police
custody, was not given the Miranda warnings, and was subject to persistent police
questioning. We consider whether a suspect received Miranda warnings before
giving consent to a search, but even with a suspect in custody, “[w]e have not
required an officer to provide [Miranda] warnings before requesting consent to search
or held that an absence of [Miranda] warnings would make an otherwise voluntary

                                         -8-
consent involuntary.” Id. Here, the district court found “[n]o threats, promises, or
deceptive measures were employed by the police, and [Beasley’s] consent to the
search was voluntary.” Based upon the totality of the circumstances, the district
court’s factual findings were not clearly wrong, and its resulting conclusion that
Beasley voluntarily consented to the search is supported by the record.

                     d.     Consent to Search and Miranda
      Beasley proposes his consent to search constituted an incriminating admission
insofar as it “implied a statement of fact—namely that the equipment was his and that
it was once in his possession and control.” Beasley’s proposition is that it was
improper for the police to solicit this admission without first providing Miranda
warnings. Therefore, according to Beasley, the consent to search was invalid, and the
consent to search form and the evidence derived therefrom should be suppressed.

      Even if we assume a Miranda violation, suppression of the resulting physical
evidence is not the appropriate remedy. See United States v. Patane, 542 U.S. 630,
633-34 (2004) (plurality opinion) (holding the failure to give Miranda warnings does
not require suppression of the physical fruits of voluntary statements thereby
obtained); id. at 644-45 (Kennedy, J., concurring). Beasley argues the district court
should have suppressed the consent to search form itself because “Beasley’s form
explicitly acknowledged his ownership, possession, and control of the recording
equipment.” Beasley’s argument is defeated by the facts. The two consent to search
forms Beasley signed on January 19 merely provided Beasley was consenting to a
search of specifically described property. The forms do not expressly or inferentially
acknowledge Beasley’s ownership of the equipment. See Cody v. Solem, 755 F.2d
1323, 1330 (8th Cir. 1985) (“[A] consent to search is not an incriminating
statement.”).




                                         -9-
             2.    January 5, 2009 Statements
      Beasley contends the district court should have excluded his January 5, 2009
admissions at Gamestation and at the police station. Beasley’s contention is wholly
without merit. Nothing in the record suggests Beasley was interrogated at
Gamestation, and Beasley has not identified any statements which were used against
him at trial and were obtained before Beasley was given the Miranda warnings.
Instead, the record reflects that, on January 5, Beasley voluntarily accompanied
Lieutenant Guinn and Detective Cavaletti to the police station, where Beasley was
given Miranda warnings. Beasley voluntarily waived his Miranda rights and agreed
to answer the officers’ questions. Only then did the officers question Beasley.
Beasley offers nothing to undermine the district court’s determination the statements
were voluntary. No Miranda violation occurred. See, e.g., United States v. Nguyen,
608 F.3d 368, 374 (8th Cir. 2010) (“Miranda rights are triggered only when a
defendant is being interrogated in police custody.”)

       B.     Bill of Particulars
       Counts I through VIII of the indictment charged Beasley with conduct alleged
to have occurred between March 1, 2006 and January 5, 2009. Count IX charged
Beasley with conduct alleged to have occurred between April 11, 2002 and January
5, 2009. Beasley challenges the sufficiency of the indictment and the district court’s
denial of his motion for a bill of particulars clarifying the basis for the indictment,
alleging the time frame listed in the indictments was indefinite and overbroad.

      An indictment adequately states an offense if: it contains all of the
      essential elements of the offense charged, fairly informs the defendant
      of the charges against which he must defend, and alleges sufficient
      information to allow a defendant to plead a conviction or acquittal as a
      bar to a subsequent prosecution. An indictment will ordinarily be held
      sufficient unless it is so defective that it cannot be said, by any
      reasonable construction, to charge the offense for which the defendant
      was convicted.


                                         -10-
United States v. Hayes, 574 F.3d 460, 472 (8th Cir. 2009) (quoting United States v.
Sewell, 513 F.3d 820, 821 (8th Cir. 2008)) (internal marks omitted). “[W]e will find
an indictment insufficient only if an ‘essential element “of substance” is omitted.’”
United States v. White, 241 F.3d 1015, 1021 (8th Cir. 2001) (quoting United States
v. Mallen, 843 F.2d 1096, 1102 (8th Cir. 1998)).

            A bill of particulars serves to inform the defendant of the nature
      of the charge against him with sufficient precision to enable him to
      prepare for trial, to avoid or minimize the danger of surprise at trial, and
      to enable him to plead his acquittal or conviction in bar of another
      prosecution for the same offense when the indictment is too vague or
      indefinite.

United States v. Hernandez, 299 F.3d 984, 989-90 (8th Cir. 2002). “We review the
denial of a motion for a bill of particulars for an abuse of discretion,” and will not
overturn a conviction for want of a bill of particulars unless the defendant suffered
actual prejudice due to surprise at trial. United States v. Huggans, 650 F.3d 1210,
1220 (8th Cir. 2011) (quoting United States v. Livingstone, 576 F.3d 881, 883 (8th
Cir. 2009)).

       Beasley claims a clarifying bill of particulars was necessary because the
indictments covered such a broad time frame that he was unable to mount an adequate
defense. Beasley also suggests the breadth of the indictments exposed him to the
possibility of double jeopardy. While “prosecutors should be as specific as possible
in delineating the dates and times of abuse offenses,” “[f]airly large time windows in
the context of child abuse prosecutions are not in conflict with constitutional notice
requirements” because of the inherent difficulties in investigating and prosecuting
child abuse. Valentine v. Konteh, 395 F.3d 626, 632 (6th Cir. 2005). Beasley has
failed to convince us the admittedly broad time frame reflected in the indictment



                                         -11-
failed to “fairly inform [him] of the charges” in the unique circumstances of this case.
Hayes, 574 F.3d at 472.

       Beasley was not subject to unfair surprise at trial, nor was he prejudiced in his
ability to put on an alibi defense. Because Beasley does not deny the government
provided him, in advance of trial, with the images and video files forming the basis
of the production of child pornography charges, Beasley cannot show he was
surprised by the government’s case against him. Beasley also has failed to show he
was prejudiced in his ability to put on an alibi defense, because he did not explain
what alibi defense he would have presented. Beasley testified he was usually present
at the lock-ins and had traveled and stayed in hotel rooms with M.H. and also
admitted to SLPD officers he had taken overnight trips with other minor boys. These
admissions seem to preclude, or at least greatly undercut, any credible alibi defense.
Beasley’s arguments are simply “too speculative” to warrant relief. See United States
v. Garrett, 797 F.2d 656, 665, 666 n.9 (8th Cir. 1986) (determining the defendant’s
unsupported allegation that the government’s failure to comply fully with the district
court’s order granting a bill of particulars prejudiced his alibi defense was “simply
too speculative to demonstrate prejudice”).

       Beasley also maintains the broad time frame encompassed in the indictment
exposed him to the future possibility of double jeopardy. Beasley cites no cases in
which we overturned a conviction on double jeopardy grounds merely because the
otherwise valid indictment covered an overbroad time frame. Because the indictment
was not “so defective that it cannot be said, by any reasonable construction, to charge
the offense for which [Beasley] was convicted,” Hayes, 574 F.3d at 472, we will not
overturn Beasley’s conviction on this basis. See also United States v. Stephenson,
924 F.2d 753, 762 (8th Cir. 1991) (rejecting as “speculative and premature” the
defendant’s challenge to the denial of a bill of particulars because there was no
evidence the defendant was actually at risk of duplicative prosecution).



                                         -12-
       C.     Opinion Testimony
       Beasley argues the district court admitted improper opinion testimony from a
lay witness. In response to a government question regarding the average age range
of Gamestation customers, Douglas testified over Beasley’s personal knowledge
objection: “It ranged from, I would say, seven to anywhere from—I don’t know.
There were some adults there too. But I guess the average would have been 7 to
18ish.” The district court summarily overruled Beasley’s objection. We review the
district court’s evidentiary rulings for an abuse of discretion. See United States v.
Van Elsen, 652 F.3d 955, 958 (8th Cir. 2011).

       A lay witness may give opinion testimony so long as the testimony is
“(a) rationally based on the perception of the witness, and (b) helpful to a clear
understanding of the witness’s testimony or the determination of a fact in issue, and
(c) not based on scientific, technical, or other specialized knowledge.” Fed. R. Evid.
701. It is clear from the context that Douglas was stating his personal opinion
regarding the ages of the Gamestation customers, based on his observations as a
Gamestation customer and employee. The district court did not abuse its considerable
discretion by allowing this lay opinion testimony.

       D.    Jury Instruction
       Beasley objected to use of Eighth Circuit Model Criminal Jury Instruction 3.11
(2011), which defines the “reasonable doubt” burden of proof as “a doubt based upon
reason and common sense, and not the mere possibility of innocence.” The district
court overruled the objection and gave the challenged instruction. On appeal, Beasley
argues there is a reasonable likelihood jurors misinterpreted the instruction and held
the government to a lower burden of proof. We previously have rejected this
argument, see United States v. Rosso, 179 F.3d 1102, 1104 (8th Cir. 1999) (affirming
that the model instruction correctly states the burden of proof), and we will not depart
from our previous ruling.



                                         -13-
       E.    Sentencing
       The United States Probation Office prepared a Presentence Investigation
Report calculating an advisory United States Sentencing Guidelines (U.S.S.G. or
Guidelines) combined adjusted offense level of 47 and a total offense level of 52.
This calculation included enhancements under U.S.S.G. § 2G2.1(b)(1)(A), because
the victim B.E.N. was under the age of twelve at the time of the offense, and U.S.S.G.
§ 2G2.1(b)(5), because Beasley exercised “care, custody, or supervisory control” over
the minor victims. The district court imposed within-Guidelines consecutive
sentences of 360 months on counts I through VIII and count X, and 240 months on
count IX, to be served concurrently with 120-month sentences on counts XI and XII.
Beasley’s total sentence is 3,480 months.

      We review the district court’s application of the Guidelines de novo, and its
factual conclusions for clear error. See United States v. Tyndall, 521 F.3d 877, 882
(8th Cir. 2008). The preponderance of the evidence standard applies to the district
court’s factual findings. See id. at 883.

              1.    U.S.S.G. § 2G2.1(b)(1)(A) Enhancement
        Beasley objected to the § 2G2.1(b)(1)(A) enhancement, arguing the evidence
was insufficient to show the victim B.E.N. was under the age of twelve at the time of
the offense. The government introduced two digital video files that were produced
by Beasley and allegedly depicted Beasley performing sex acts on B.E.N. These files
included a time and date stamp. According to the date stamp, Beasley produced the
first video on November 23, 2007, and the second video on June 16, 2008. B.E.N.
turned twelve on June 18, 2008.

      Beasley contends the district court was not entitled to rely on the video date
stamp because the date could manually be set by the user and there was no way of
knowing whether the date stamps were accurate. The government introduced
evidence from which the district court could find the date stamps on these videos,

                                        -14-
when adjusted for an eleven hour discrepancy, were accurate. A government expert
testified that, at the time Beasley’s camera was seized, the date setting was generally
accurate, but the time setting was eleven hours fast. This expert reviewed other
videos taken with this camera and noted they “looked like they were taken at night
when the time would have suggested it was taken during the day.” This expert also
testified, based on the clothing and other visual clues in the videos, the date stamp
seemed to reflect the correct time of the year when the videos were taken. The expert
examined videos taken of the minor M.H. while Beasley and M.H. traveled together
in January of 2007. These videos bore January 2007 date stamps. All of this
evidence, cumulatively, was sufficient for the district court to find, by a
preponderance of the evidence, that B.E.N. was not yet twelve years old when
Beasley produced the videos.

            2.    U.S.S.G. § 2G2.1(b)(5) Enhancement
      Beasley asserts the district court erred in applying U.S.S.G. § 2G2.1(b)(5),
which applies when the victim is “in the custody, care, or supervisory control of the
defendant.” The official commentary notes this provision

      is intended to have broad application and includes offenses involving a
      minor entrusted to the defendant, whether temporary or permanently.
      For example, teachers, day care providers, baby-sitters, or other
      temporary caretakers are among those who would be subject to this
      enhancement. In determining whether to apply this adjustment, the
      court should look to the actual relationship that existed between the
      defendant and the minor and not simply to the legal status of the
      defendant-minor relationship.

U.S.S.G. § 2G2.1 cmt. n.3.

      Beasley suggests the enhancement should not apply because he was merely a
shop owner, not a caregiver or custodian of the minor patrons of his store. This


                                         -15-
suggestion incorrectly focuses on the legal status, rather than the actual relationship,
between Beasley and his victims. Beasley’s victims attended overnight lock-ins at
Gamestation, during which Beasley was the primary, and maybe the only, adult
present. It was reasonable for the district court to find Beasley exercised at least as
much “care, custody, or supervisory control” over these minors as would a teacher,
baby-sitter, or day care provider. See id. The district court did not abuse its
discretion in applying this enhancement.

              3.    Substantive Reasonableness of the Sentence
       Beasley challenges the district court’s sentence as substantively unreasonable.
We review the district court’s sentencing decision under “a deferential abuse-of-
discretion standard.” United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009)
(en banc) (quoting Gall v. United States, 522 U.S. 38, 41 (2007)). A district court
abuses its discretion when it “(1) fails to consider a relevant factor that should have
received significant weight; (2) gives significant weight to an improper or irrelevant
factor; or (3) considers only the appropriate factors but in weighing those factors
commits a clear error of judgment.” United States v. Maxwell, 664 F.3d 240, 245
(8th Cir. 2011) (quoting Feemster, 572 F.3d at 461). Because the district court
adopted a within-Guidelines sentence, we presume the sentence is reasonable, and
Beasley carries the burden of rebutting this presumption. See United States v.
Betcher, 534 F.3d 820, 827 (8th Cir. 2008).

       Beasley alleges the district court did not give sufficient weight to Beasley’s age
and lack of criminal history. The district court explicitly considered Beasley’s
“history and characteristics,” his lack of “any prior criminal convictions,” his age, and
“all of the information that [Beasley’s] attorney . . . identified.” The district court
also considered the seriousness of Beasley’s offense, noting Beasley “pursued . . .
children insidiously and relentlessly,” and Beasley “showed absolutely no remorse
for any of the[] offenses or any insight into the damage [he] may have caused the[]
children.” Nothing in the record suggests the district court “committed a clear error

                                          -16-
of judgment” in weighing the sentencing factors and adopting a within-Guidelines
sentence of 290 years imprisonment.

       Beasley also claims the sentence is greater than necessary to achieve the goals
of sentencing. The district court was entitled, based on the seriousness of Beasley’s
crimes, to impose a within-Guidelines sentence ensuring Beasley remains
incarcerated for life. See id. at 827-28 (affirming a convicted child pornographer’s
750 year sentence, reasoning “[t]he absurdity of a 750 year sentence, or even a 10,000
year sentence, should not detract from the gravity of [the defendant’s] crimes”).

III.   CONCLUSION
       We affirm Beasley’s conviction and his sentence.
                      ______________________________




                                        -17-